Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 1, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  142566(70)(71)                                                                                           Mary Beth Kelly
  142568                                                                                                   Brian K. Zahra,
                                                                                                                      Justices
  In re MAYS, Minors.
  ______________________ _____________
  DEPARTMENT OF HUMAN SERVICES,
         Petitioner-Appellee,
                                                                    SC: 142566 & 142568
  v                                                                 COA: 297446 & 297447
                                                                    Wayne CC Family Division:
  URSULA MAYS,                                                      09-485821
  and
  WALI PHILLIPS,
        Respondents-Appellants.
  ___________________________________


          On order of the Chief Justice, the motion by petitioner-appellee for extension to
  July 7, 2011 of the time for filing their brief on appeal is considered and it is granted.
  The motion by counsel for the minor children for extension of the time for filing their
  brief is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 1, 2011                      _________________________________________
                                                                               Clerk